08-3980-ag
         Zhu v. Holder
                                                                                        BIA
                                                                           Holmes-Simmons, IJ
                                                                                 A98 355 307
                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 8 th day of February, two thousand ten.
 5
 6       PRESENT:
 7                 ROSEMARY S. POOLER,
 8                 SONIA SOTOMAYOR,
 9                 DEBRA ANN LIVINGSTON,
10                              Circuit Judges.
11       _______________________________________
12
13       BO FU ZHU,
14                Petitioner,
15
16                           v.                                 08-3980-ag
17                                                              NAC
18       ERIC H. HOLDER JR., 1
19                Respondent.
20       _______________________________________
21
22
23
24


                         1
                   Pursuant to Federal Rule of Appellate Procedure
             43(c)(2), Attorney General Eric H. Holder Jr. is
             automatically substituted for former Acting Attorney
             General Mark R. Filip as respondent in this case.
 1   FOR PETITIONER:        Bo Fu Zhu, pro se, Bayside, N.Y.
 2
 3   FOR RESPONDENT:        Michael F. Hertz, Acting Assistant
 4                          Attorney General, Douglas E.
 5                          Ginsburg, Senior Litigation Counsel,
 6                          Zoe J. Heller, Trial Attorney,
 7                          Office of Immigration Litigation,
 8                          Civil Division, United States
 9                          Department of Justice, Washington,
10                          D.C.
11
12       UPON DUE CONSIDERATION of this petition for review of a

13   decision of the Board of Immigration Appeals (“BIA”), it is

14   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

15   review is DENIED.

16       Petitioner Bo Fu Zhu, a native and citizen of the

17   People’s Republic of China, seeks review of a July 25, 2008

18   order of the BIA affirming the November 27, 2006 decision of

19   Immigration Judge (“IJ”) Theresa Holmes-Simmons, denying his

20   applications for asylum, withholding of removal, and relief

21   under the Convention Against Torture (“CAT”).   In re Bo Fu

22   Zhu, No. A98 355 307 (B.I.A. Jul. 25, 2008), aff’g No. A98

23   355 307 (Immig. Ct. N.Y. City Nov. 27, 2006).   We assume the

24   parties’ familiarity with the underlying facts and

25   procedural history of the case.

26       We review the submissions of pro se petitioners broadly

27   to raise the best arguments they suggest.   See Bertin v.

28   United States, 478 F.3d 489, 491 (2d Cir. 2007).     Here,

29   however, even broadly construed, Zhu argues only that the

30   agency erred by failing to consider his claim that he would

                                  2
1    be tortured by snakeheads if he is returned to China.     Thus,

2    we deem the other arguments he made before the agency to

3    have been waived.    See Yueqing Zhang v. Gonzales, 426 F.3d

4    540, 541 n.1, 545 n.7 (2d Cir. 2005).    These include his

5    family planning claim, his claim that he would be tortured

6    by Chinese authorities for illegally departing the country,

7    and any claim that he was entitled to asylum or withholding

8    of removal where Zhu’s brief addresses only CAT relief.

9        While Zhu contends before this Court that the IJ erred

10   by failing to consider his CAT claim based on “snakehead

11   torture,” he did not make any such claim before the BIA.

12   The Government raises this failure to exhaust in its brief

13   to this Court.   Accordingly, we decline to consider this

14   unexhausted issue.    See Lin Zhong v. U.S. Dep’t of Justice,

15   480 F.3d 104, 119-22 (2d Cir. 2007).    Because Zhu’s petition

16   for review is based solely on his unexhausted claim that he

17   will be tortured by snakeheads if returned to China, there

18   is nothing left for us to review.

19       For the foregoing reasons, the petition for review is

20   DENIED.   As we have completed our review, the pending motion

21   for a stay of removal in this petition is DISMISSED as moot.

22
23                                FOR THE COURT:
24                                Catherine O’Hagan Wolfe, Clerk
25
26
27




                                    3